Dooley, J.,
dissenting. I concur in the Court’s decision that the retroactive amendment to 32 V.S.A. § 4404(c) to deny these petitioners a remedy is unconstitutional. I believe, however, that taxpayers are not entitled to the relief they seek except for property taxes assessed in 1994, the only year for which they appealed under the statutory procedure. Accordingly, I disagree with the majority’s mandate and respectfully dissent.1
As an overview, I believe the majority opinion fails to distinguish between the rights and remedies of taxpayers, on the one hand, and the actions they must take to assert and preserve those rights and remedies, on the other. I agree that taxpayers had the rights and remedies the majority finds, but I believe they had to assert those rights, and seek the appropriate remedies, for each year for which they were dissatisfied with the listers’ actions. Indeed, as discussed below, that is the holding of Spears v. Town of Enosburg, 153 Vt. 259, 571 A.2d 604 (1989), a decision that should control this case.
I have another disagreement with the majority’s preservation holdings. It holds that when taxpayers do preserve, by appealing in 1994, they lose their rollback remedy. Again, this holding is contrary to a controlling precedent, Villeneuve v. Town of Cambridge, 148 Vt. 15, 527 A.2d 659 (1987). When coupled with the preservation holding above, the majority opinion produces the perverse result that a taxpayer does not have to preserve an objection to obtain a rollback remedy, but if the taxpayer does preserve, the rollback remedy is lost.
*189At the outset, I think it critical to emphasize that the 1996 decision of this Court dealt with property taxes for only the 1991 tax year because that was the only year before the State Board of Appraisers below. Although the decision discusses taxpayers’ rights in future years, it does not purport to adjudicate them. There is no indication that the record reflected whether taxpayers had appealed in years after 1991. Thus, I can not concur that a decision that taxpayers are denied relief for a year for which they did not appeal renders our 1996 decision “meaningless,” as the majority asserts.
While I do not want to repeat all the facts, certain aspects of them need to be highlighted. Following a reappraisal by the Town, taxpayers received notification of an increased appraisal of their property in 1991. They appealed to the listers, who in 1991 denied the appeal. They then appealed to the BCA, which also denied their appeal in 1991, but its decision was untimely. In October of 1991, they appealed to the State Board of Appraisers.
The appeal apparently languished in the Board. In 1992, taxpayers were assessed at the exact same value as in 1991. This time, however, they registered no objection to the appraisal at any level. I recognize that their inaction is understandable since they received no personal notice of the appraisal because it was unchanged. See 32 V.S.A. § 4111(e). Having failed to appeal, however, they then failed to file an objection when they received their tax bill, as required by 32 V.S.A. § 5292. The exact same situation arose in 1993, and taxpayers failed again to object to the identical appraisal in that year.
Apparently, the chair of the state Board indicated at a hearing in early 1994 that failure to appeal would be considered a waiver, and taxpayers again went through the appeal process with respect to the 1994 appraisal, again the identical appraisal to that in 1991. Despite the fact the case then moved to this Court, taxpayers failed to contest the appraisal in 1995; and did not do so again in 1996 even though the appraisal remained the same despite our March 1996 decision.
The statutes provide for a very detailed appeal procedure that allows the local taxing municipality two opportunities to correct any errors in its determination of fair market value and resolves the dispute either in a specialized administrative adjudication or in superior court with ultimate appeal to this Court. While we have not addressed this issue directly, I have no doubt that the Legislature intended that a taxpayer exhaust all local remedies before seeking review in the courts or the state Board. See Jordan v. State, 166 Vt. *190509, 510, 702 A.2d 58, 59 (1997) (requirement of exhaustion of administrative remedies is presumed); In re D.A. Assocs., 150 Vt. 18, 20, 547 A.2d 1325, 1326 (1988) (where administrative remedy is established by statute, it must be sought and exhausted prior to court review); see also Spears, 153 Vt. at 262, 571 A.2d at 606 (burden is on taxpayer to challenge an unfavorable tax assessment in each year; the statute requires that an appeal be taken pursuant to 32 V.S.A. § 4404(a)). The whole point of these local remedies is to enable the municipality to settle any dispute locally, if possible, and to ensure fairness in assessments throughout the municipality. Indeed, as the majority states, “to limit taxpayers’ relief to those years in which they filed an appeal would be consistent with the statutory scheme for grand list appeals.”
The statutes also provide for a very specific objection requirement if a taxpayer attacks the validity of an assessment. See 32 V.S.A. § 5292. Although the filing of an objection is unnecessary when the issue is one that can be appealed, see Hojaboom v. Town of Swanton, 141 Vt. 43, 49, 442 A.2d 1301, 1304 (1982), I believe it is necessary when the taxpayer claims that an assessment is invalid because it does not reflect an applicable rollback remedy. Moreover, under our 1996 decision interpreting 32 V.S.A. § 4404(c), the rollback is to the former tax liability, and not to the former assessed property value.2 Thus, taxpayers are attacking the amount of their tax liability for 1992 and 1993, an attack that comes squarely within the objection requirement. The statute requires that an objection be filed within two months of November 15th in each year.3 Taxpayers failed to file an objection in this case.
There is no indication in the statutory scheme that a taxpayer need only contest an appraisal issue in one year to preserve it forever. Property tax appraisals have a duration of only one year. The listers *191must come up with a new appraisal every year. They may choose to appraise at the prior year’s value, but that is an affirmative decision, not a legal requirement. If the appraisal is redone each year, it is consistent to require the taxpayer to challenge the assessment for each year that he or she is dissatisfied with it.
This is not a technical requirement. These taxpayers were dissatisfied with a reappraisal that occurred in 1991, but their grounds are not necessarily operative in future yea^s as property values change, and often not proportionally throughout the municipality. It is entirely possible that assessed valuation of taxpayers’ property could exceed fair market value in 1991, but not in 1992 and 1993. It is also possible that rollback relief could be less advantageous to the taxpayer than an assessment at current fair market value. Moreover, the municipality is entitled to notice of challenges that may reduce revenues because it must build a budget on its best estimate of what resources are available.
Three other points are significant. First, we have already decided this question in an earlier ease. In Spears v. Town of Enosburg, the taxpayer had obtained a rollback remedy for one tax year because the BCA failed to comply with 32 V.S.A. § 4404(c) and sought the same remedy for future years, essentially the relief sought by taxpayers here but in a nonreappraisal case. We found the statute provided for only a one year rollback. In response to the argument that one-year rollback was an ineffective remedy, we responded that plaintiffs could not obtain a better remedy, but not because of the limited duration of the rollback; instead it was because of their own inaction in the following years:
In fact, the reappraisal became operative because of plaintiffs’ inaction. The burden is on the taxpayer to challenge an unfavorable assessment in each tax year. 32 V.S.A § 4404(a) states that a taxpayer must appeal by May 20th of the tax year for which the appeal is being taken. Plaintiffs failed to do so, in any of the three years at issue. The Town had no reason to reappraise the property and notify the taxpayers during the pendency of the appeal, since the listing was valid presumptively until the court decided otherwise. See Adams v. Town of West Haven, 147 Vt. 618, 619, 523 A.2d 1244, 1245 (1987). Absent a timely challenge by *192the taxpayers, the appraisal of $137,700 for the tax years 1984,1985, and 1986 must stand.
153 Vt. at 262, 571 A.2d at 606.
The point of the above analysis in Spears was that even if the plaintiffs had prevailed in their multi-year rollback argument, they could obtain no relief because they failed to appeal in the out years. Here, plaintiffs won on their multi-year rollback argument, but must face the additional reason for denial of relief in Spears. Having failed to appeal, the additional reason applies to them as well.
The majority’s response that Spears is a nonreappraisal case, as I acknowledge above, is entirely beside the point. We concluded in Spears that taxpayer was not entitled to a multi-year rollback because it was not a reappraisal case, exactly as the majority states, but added that even if taxpayer had qualified for a multi-year rollback, he had waived it by failing to appeal in the out years. The majority ignores the latter part of the holding as if it does not exist.
Second, requiring preservation in the out years is consistent with the nature of the remedy this Court found was required by § 4404(c) in the 1996 decision. We held that in the case of a town-wide reappraisal “there is no time limit to the rollback penalty.” Unlike the rollback remedy applicable when a taxpayer obtains an assessed value from the state Board, see 32 V.S.A. § 4468, this rollback remedy relates to the tax actually paid on the property rather than its assessed valuation. I doubt the 1996 decision intended that taxpayers would pay the same amount of taxes forever, despite large changes in municipal and school district expenditures and in the fair market value of the property. Indeed, the majority apparently agrees, stating that the rollback would continue “until the Town remedied their assessments.”4 Taxpayers essentially concede this *193point by not seeking relief beyond 1996 even though the majority has described their on-going rollback remedy as a “vested right.” Moreover, the point of the 1996 decision is that it would make no difference to the taxpayers whether they received rollback relief under 32 V.S.A. § 4468 or under § 4404(c), and § 4468 rollback relief does not apply if there is a town-wide reappraisal or if a taxpayer’s property is altered, changed or damaged.
If the 1996 decision had remained the law, I suspect there would have been further litigation to define the nature of the rollback relief. It would make no sense to allow taxpayers, without objection, to pay a tax amount different from that imposed in 1990 and then seek a partial refund years later arguing over the reach of the rollback remedy. That is exactly what the majority has allowed here.
Third, although unstated, much of the majority’s objection to requiring preservation is that we are dealing with a case where the rules were unpredictable when taxpayers chose to appeal, or not appeal, and the result of requiring preservation is that the Town will prevail, at least in part, albeit not for the reasons that they have argued they should prevail. Certainly, the legislative appeal scheme would work far better if we were not dealing with a State Board of Appraisers decision rendered over three years after the listers set the appraised values in dispute and an appeal to this Court heard and rendered sixteen months later. Nevertheless, and specifically after Spears, it is not unreasonable to expect the taxpayers, who were acting as a group and with counsel, to somehow register their objections to the Town’s taxing actions in the years after 1991. They knew that they opposed these actions, and they could not rely on the 1991 appeal to fully conclude the dispute' between them and the Town.
Finally, I disagree with the Court’s rationale for denying relief for 1994, 1995 and 1996, pending a new decision by the Board. On November 30,1994, the parties agreed in connection with the appeal of the. 1994 assessment to allow the BCA to make a decision based upon the record made in the appeal of the 1991 tax decision, rather than going through a new hearing that would involve the same evidence.' They signed a stipulation to that effect and waived compliance with § 4404 because they recognized that this procedure was not authorized by the section, and its use might give taxpayers a *194right to a rollback remedy. The BCA, acting on the stipulation, issued a decision against taxpayers based on the 1991 record. The stipulation is the waiver of defects in the BCA adjudication to which the Board and the majority refer. All of this was done before this Court’s 1996 decision.
Both the Board and the majority find that the 1994 stipulation is some kind of waiver of rollback relief. I disagree. I think it is better characterized as a red herring.
First, it is a distortion to call the stipulation a waiver of rollback relief. The majority says taxpayers “made the deliberate choice not to avail themselves of the rollback penalty and instead sought to pursue the merits of the appeal” and concludes that if they “initiated a new round of appeals and sought a determination of their appeal on the merits, they could not do so from the comfort of believing they were already entitled to the rollback penalty.” Taxpayers appealed in 1994, two years before they learned they had available an open ended rollback remedy, relief they never asked for; they could not have acted on the “comfort” they had a rollback remedy available. They never had a rollback penalty which they made “a deliberate choice not to avail themselves of.” They stipulated to use of a noncomplying procedure in advance of the BCA hearing. They entered into the stipulation only to be sure that use of the noncomplying procedure did not trigger a § 4404(c) violation. Absent the stipulation, the BCA would have heard the 1994 appeal under the statutory requirements, and there would have been no entitlement to a rollback penalty.
Second, a tax-year 1994 waiver would be irrelevant to taxpayers’ rights. Taxpayers are relying on the indefinite rollback remedy granted by this Court in our 1996 decision for the tax-year 1991 violations of § 4404(c). Even under the majority’s analysis, taxpayers never waived those violations.
Related to that point, our law is clear that a waiver is “a voluntary relinquishment of a known right.” KPC Corp. v. Book Press, Inc., 161 Vt. 145, 148, 686 A.2d 325, 327 (1993). The majority holds that by agreeing to a noncomplying procedure in 1994 taxpayers waived their right to rollback relief created by this Court in 1996, relief they never requested. I am perplexed how taxpayers by actions in 1994 can be held to have waived a remedy known only two years later.
Finally, we held in Villeneuve v. Town of Cambridge that pursuing a statutory appeal through the BCA and state Board does not constitute a waiver of the right to pursue a rollback remedy for *195violations of § 4404(c) in the same administrative proceeding. 148 Vt. at 16, 527 A.2d at 660. The majority is creating an inconsistent waiver theory here.
The majority’s response to this point is unpersuasive. The issues in a state Board appeal are set forth in § 4467 and require the Board to set taxpayer’s property in the grand list at a corresponding value to the listed value of comparable properties. Consistent with the role of the Board, the taxpayer in Villeneuve asked for a determination of fair market value both in the Board and in this Court, exactly as the taxpayers have done in this case. Essentially, the majority is faulting taxpayers for not saying in their state Board appeal that they also rely on their rollback remedy created because of the violation of their rights for tax-year 1991. They couldn’t say that because they had no idea that they had such a remedy when they appeared before the Board.
I would hold that taxpayers waived their right to obtain the rollback relief in 1992, 1993, 1995 and 1996 by not preserving it. I would hold, however, that they are entitled to rollback relief for 1994 because they did preserve in that year. Accordingly, I dissent from the mandate.

 I also question whether we have jurisdiction over this appeal. The state appraiser did not resolve all issues before him, leaving the assessment for 1994, 1995 and 1996 to further hearings, and his order is, therefore, not a final judgment. Further, the state appraiser ruled that since taxpayers appealed only for the year 1994, he did not have jurisdiction over any other year. Since we are acting on an appeal from the state appraiser, our jurisdiction is similarly limited. Nevertheless, given how long this controversy has been in litigation, I would use our power under V.R.A.P. 2 to decide the appeal.


 The applicable phrase in § 4404(c) — “shall be set at a value which will produce a tax liability equal to the tax liability for the preceding year” — can be implemented retroactively because we know the tax rate. It cannot be implemented prospectively in the normal course because the tax rate is not known when the assessed value is determined. Despite the way the language is written, it is actually a rollback to the 1990 tax liability, and not to a specific assessed value.


 Although we do not have to reach this question, the majority assumes without analysis that the three-year rollback remedy under 32 V.S.A. § 4468 is available even if the taxpayer does not appeal or preserve an objection for the later years. I disagree with this assumption and would hold that preservation is required even to obtain the second and third year of rollback relief.


 The majority describes the limit on the rollback remedy as coming from a sentence of the 1996 decision stating: “Accordingly, the Town must act to alter the 1990 tax liability imposed under § 4404(c).” It states that the act described in the sentence did not occur until 1996.1 don’t know what the sentence in the 1996 opinion means, but the Town did nothing special in 1996 that it did not do in 1992; in both years it taxed plaintiffs in an amount different from 1990. There is no ground to say that the rollback ended in 1996.
In two sentences the state appraiser attempted to describe the limit of the rollback. He said that the “rollback penalty establishes a taxpayer’s liability until the town acts to alter the liability imposed under section 4404(c).” Later in his opinions, he added that the rollback penalty set the assessed value at that necessary to produce a tax liability equal to that of 1990 “until the town acted to change it.” I find both equally cryptic. The Town set the assessed value in 1992 at a level different from that calculated to achieve the same *193tax liability as in 1990, and, thus, “acted to change it.” Under the state appraiser’s description of the limit of the rollback, I don’t understand why it did not end in one year.